Opinión concurrente del
Juez Asociado Señor Negrón García.
h-i
El 31 de diciembre de 1992, la representación legal de la Sra. Gladys De León Crespo envió una carta a Antilles Ins. Co., aseguradora de Caparra Center, para describir una caída que experimentó por alegada negligencia. Reclamó ocho mil dólares ($8,000) por daños y peijuicios y ochocien-tos cincuenta ($850) para los gastos médicos en que incurrió.
La aseguradora Antilles contestó negando la negli-gencia. Hasta el 13 de septiembre de 1993 las partes inter-cambiaron varias comunicaciones. Ese día, a través de una carta, De León Crespo, indicó a la aseguradora que insta-ría una acción judicial. Así lo hizo el 6 de septiembre de 1994, fecha en que junto a su esposo y la sociedad de ga-nanciales demandó. La aseguradora solicitó y obtuvo a su favor sentencia desestimatoria por prescripción.
1 — 1
No podemos suscribir el significado limitante que —en el ámbito de la doctrina de interrupción extrajudicial— la mayoría le impone al requisito de exigir lo debido.
Según la tesis mayoritaria, la carta enviada el 31 de diciembre de 1992 cumplió con los requisitos exigidos para extrajudicialmente interrumpir el término prescriptivo, ya que iba dirigida al sujeto pasivo del derecho; expresó el *814daño sufrido; imputó negligencia; esbozó la relación causal, y le requirió a Caparra Center que adoptara un comporta-miento debido. Este último requisito se traduce en indem-nizar el daño; lo que tiene el efecto de exigir que, para que una reclamación extrajudicial interrumpa, ésta tiene que contener un reclamo monetario específico.
En nuestro disentir en González v. Wal-Mart, Inc., 147 D.P.R. 215 (1998), estimamos que esta exigencia es equivo-cada: no debemos requerir formas en las cuales la ley no lo exige. Lo importante es aceptar como reclamación extrajudicial aquella que “la conciencia social estime que se trata de una conducta en la que, con más o menos suavidad, o de forma más o menos tajante o apremiante, se muestre la decisión de obtener el pago”.(1)
Reiteramos ese criterio y, por ende, concurrimos en el resultado.

 M. Albaladejo, Comentario al Artículo 1973 del Código Civil, 1977 Rev. Der. Priv. 989.